Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 29, 2019

                                    No. 04-19-00125-CV

                            EX PARTE A.X.L. JR., A CHILD,

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2019FLK00214D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

                                      ORDER
       On April 18, 2019, we ordered Appellant to show cause in writing by April 29, 2019,
why this appeal should not be dismissed for want of jurisdiction.
       On the due date, Appellant filed an emergency motion for extension of time to file a
response. The motion is GRANTED. Appellant’s response is due on May 3, 2019.
       All other appellate deadlines remain SUSPENDED pending further order of this court.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court